Citation Nr: 0410582	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for mild degenerative disease of 
the right foot second through fifth proximal and distal 
interphalangeal joints; mild metatarsus primus varus and hallux 
valgus with small bunion; small posterior calcaneal spur, claimed 
as right foot condition.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1981 to October 
1989.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision issued in July 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to substantiate 
his claim, explained to him who was responsible for submitting 
such evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claim decided 
herein.

2.  Right foot disabilities, to include mild degenerative disease 
of the right foot second through fifth proximal and distal 
interphalangeal joints; mild metatarsus primus varus and hallux 
valgus with small bunion; and, small posterior calcaneal spur, 
were not shown in service and degenerative disease of the right 
foot was not manifested within one year of service discharge.

3.  Currently diagnosed right foot disabilities, to include mild 
degenerative disease of the right foot second through fifth 
proximal and distal interphalangeal joints; mild metatarsus primus 
varus and hallux valgus with small bunion; and, small posterior 
calcaneal spur, are not etiologically related to the veteran's 
period of active service. 


CONCLUSION OF LAW

Right foot disabilities, to include mild degenerative disease of 
the right foot second through fifth proximal and distal 
interphalangeal joints; mild metatarsus primus varus and hallux 
valgus with small bunion; and, small posterior calcaneal spur were 
not incurred in or aggravated by active service, and degenerative 
disease of the right foot may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claim now before 
the Board.
 
The VCAA and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has complied 
with the notification and assistance provisions of the VCAA such 
that the Board's decision to proceed in adjudicating these claim 
does not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court cited to four requirements under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: 
(1) notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the information 
and evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; and 
(4) a request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. at 
422.  
 
The Board observes that the veteran filed his claim for a right 
foot condition in September 2001, after the enactment of the VCAA.  
The RO's initial unfavorable decision was made in July 2002, after 
the veteran had been provided notice of the VCAA provisions in 
October 2001, in accordance with Pelegrini, supra.

With respect to VA's duty to notify, in October 2001, after 
receipt of the veteran's initial claim of entitlement to service 
connection for a right foot condition, and prior to initial 
adjudication of that issue, the RO sent a letter to the veteran 
explaining his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that VA 
would make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, to include a release form for VA to obtain any identified 
private records.  The RO specifically advised the veteran that 
evidence of a current disability and a nexus between such and 
service was necessary.  Moreover, the RO informed the veteran that 
it was extremely important to identify all evidence of any post-
service treatment for his right foot condition.  The RO also 
requested that the veteran provide a detailed statement 
documenting the history of his right foot condition, to include a 
description of the symptoms from the time of onset to the present.  
Additionally, the RO informed the veteran that his service medical 
records had been requested.  The veteran did not respond to this 
letter and has neither submitted nor identified additional 
information or evidence to support his claim. 

The Board acknowledges that the October 2001 letter requested a 
response within 30 days.  The Board notes that a recently enacted 
amendment to the VCAA clarified that the one-year time period 
within which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ___).  The Board observes that more than one year has 
passed since the date of the VCAA letter such that no prejudice 
has resulted. 

Additionally, the RO's July 2002 decision and the statement of the 
case issued in May 2003 notified the veteran of the evidence 
considered, the legal criteria relied on, and the reasons and 
bases for the denial of his claim.  In the May 2003 statement of 
the case, the RO included a recitation of the procedural history 
of the veteran's claim, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and, VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the relevant 
VCAA cites in the United States Code.  Thereafter, the veteran was 
again allowed an opportunity to submit or identify additional 
evidence.  Thus, the veteran has been afforded appropriate notice 
under the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  In his September 2001 claim, the veteran 
indicated that he received treatment at the Milwaukee VA Medical 
Center and provided the date of September 19, 2001.  The Board 
observes that in October 2001, the RO requested the veteran's 
outpatient treatment reports from the Milwaukee VA Medical Center 
for September 19, 2001 to the present.  The Milwaukee VA Medical 
Center replied in November 2001, indicating that a copy of the 
requested records was enclosed.  Thus, of record is a September 
19, 2001 treatment record from the VA Medical Center in Milwaukee.  
Additional evidence in the claims file includes service medical 
records from October 1981 to September 1989 and a May 2002 VA foot 
examination report.  The veteran has not identified other 
outstanding records that he wants VA to obtain or that he feels 
are relevant to his claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  In this case, the 
veteran was afforded a VA foot examination in May 2002.  The Board 
notes that such was conducted by a competent physician who 
considered factors relevant to the veteran's service connection 
claim, to include service medical records, as well as the 
veteran's related history.  The examination report contains 
findings pertinent to the veteran's right foot disabilities and a 
medical opinion as to etiology that speaks directly to the matter 
on appeal.  Thus, the Board concludes that further examination is 
not necessary as there is sufficient medical evidence upon which 
the Board may base its decision.  

The Board lastly notes that neither the veteran nor his 
representative has identified any other evidence or information 
that could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Additionally, although the veteran was offered an opportunity to 
present testimony at a personal hearing, he indicated that he did 
not want such a hearing.  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand would 
not result in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been addressed 
by the RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied with 
the duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.  

II.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.  

Where a veteran served for at least 90 days during a period of war 
or after December 31, 1946, and manifests arthritis to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while in basic training, he began to 
have right foot pain.  He claims that he was treated for this 
pain, on and off, during his eight years on active duty.  As such, 
the veteran contends that he is entitled to service connection for 
his current right foot disabilities.  The Board notes that the 
veteran does not contend that he injured his right foot during 
service and no injury is shown in the service medical records.  

Although the veteran has a current diagnosis of mild degenerative 
disease of his right foot second through fifth proximal and distal 
interphalangeal joints, he is not entitled to presumptive service 
connection because there is no evidence that his arthritis 
manifested to a degree of 10 percent within one year of his 
discharge from service.  Specifically, the veteran was discharged 
from active duty in October 1989 and the first medical record 
indicating that degenerative joint disease of the right foot was 
suspected is dated in September 1991.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this case, however, there 
is no competent evidence to support a finding of direct causation.  
The medical evidence of record includes the veteran's service 
medical records, a September 2001 treatment report from the VA 
Medical Center in Milwaukee, and a VA feet examination dated in 
May 2002.  

The veteran's service medical records reveal that in November 1981 
the veteran complained of swelling in his right foot for the prior 
seven days.  He stated that his right foot "just swelled up," but 
denied trauma or injury.  Upon physical examination, the physician 
noted that the veteran's right foot was positive for edema, but 
negative for erythema.  There was pain upon palpitation, but the 
veteran's right foot was not hot to the touch.  Full range of 
motion with pain was noted.  X-ray was negative for a fracture.  
The records also show that, in August 1982, the veteran complained 
of painful corns on both feet.  Upon physical examination, it was 
noted that the veteran did not have hard masses present on the 
bottom of his feet, but there was a hard mass on the fifth toe of 
his right foot.  It was also observed that the veteran had trouble 
walking and with footwear.  Additionally, it was noted that the 
pain interfered with normal duty.  There were no other diseases 
noted.  A periodic examination, dated in June 1986, reflected that 
upon clinical evaluation, the veteran had normal feet.  No defects 
were noted.  In April 1987, the veteran again sought treatment for 
corns that had been sore for the prior three days.  He stated that 
the corns were on the baby toes of both feet and they would go 
away and return.  The veteran denied the presence of a hard mass 
on the soles of his feet.  The corns were shaved down.  The 
veteran's separation examination, dated in September 1989, reveals 
that in response to the inquiry: 'have you ever had or have you 
now foot trouble?' he answered "no."  Clinical examination 
reflected that the veteran's feet were normal and, as noted by the 
physician, the veteran had no significant illnesses.  

The treatment report from the Milwaukee VA Medical Center dated in 
September 2001, reflects that the veteran sought treatment for 
right foot pain, especially in the arch area.  It was noted that 
the pain had been increasing over the prior two months and was 
worse with ambulation.  Per the veteran's report, there was no 
redness or swelling.  Significantly, the veteran recalled no 
injury.  Upon physical examination, it was noted that the pain was 
located on top of the foot and in the arch.  The report reveals 
that the pain had a gradual onset, described as stiff, and the 
veteran's right foot was initially difficult to walk on, and then 
impossible to walk on.  No recent trauma or other health problems 
were noted.  There was no joint warmth or swelling.  The veteran 
had full range of motion with tenderness in the 
metatarsophalangeal of the right foot and tenderness in the right 
ankle.  The diagnostic impression was right foot pain localized to 
multiple joints without inflammation or system signs or symptoms.  
Degenerative joint disease was suspected.  Significantly, neither 
the physician nor the veteran, by way of history, related the 
veteran's right foot pain to his military service.

The May 2002 VA feet examination report indicates that the claim 
file was reviewed in connection with the examination, and in 
drawing his conclusion, the examiner considered the veteran's 
inservice treatment for right foot pain.  During the examination, 
the veteran stated that over the last decade, he had right foot 
pain on and off, increasingly over the last six months.  He 
reported that he had pain every morning upon arising that could 
last for an hour or two and that such pain caused stiffness.  
However, the veteran denied any swelling, heat, redness, or 
fatigability.  There were no other episodes of increase in flare-
up of joint disease.  The veteran denied any particular 
precipitating factors, but stated that ambulation was an 
alleviating factor.  There was no additional limitation of motion 
or functional impairment during flare-ups.  Additionally, the 
veteran denied the use of crutches, braces, canes, or any 
corrective shoes or devices, as well as any other surgery or 
injuries.  He also stated that there were no particular effects on 
his usual occupation as an assistant trainer, nor upon daily 
activities, as the pain usually went away by the time he arrived 
at work.  

Upon physical examination, the right foot revealed normal anatomy.  
No scars or other abnormalities were noted.  The veteran had 20 
degrees dorsiflexion and 45 degrees ankle plantar flexion.  
Eversion and inversion were noted to be normal at 5 degrees.  
There was no instability of the ankle mortise.  No tenderness to 
palpation along any of the metatarsophalangeals or tarsals was 
found.  The joint was not found to be painful on motion, nor was 
it additionally limited by fatigue or weakness.  The examiner 
reported that there was no objective evidence of painful motion 
such as edema, instability, weakness, or tenderness.  The 
veteran's gait was described as normal.  No callosities or unusual 
shoe wear patters were noted.  There were no skin or vascular 
changes noted.  Posture upon standing, squatting, supination, 
pronation, and rising on toes and heels was normal.  No 
hammertoes, high arches, flatfoot, hallux valgus, or other 
deformities were noted.  

The diagnoses included: mild metatarsus primus varus and hallux 
valgus with small bunion; small posterior calcaneal spur; and 
possible mild or borderline degenerative disease in second through 
fifth proximal and distal interphalangeal joints.  The examiner 
diagnosed an otherwise normal right foot.  The examiner concluded 
that there was no evidence to indicate that the veteran was 
involved in any activity in his military career that would have 
resulted in his current foot problems.  

The record contains no evidence that the veteran's foot 
disabilities had their onset during service and there is no 
competent medical opinion linking the veteran's right foot 
disabilities, to include mild degenerative disease of the right 
foot second through fifth proximal and distal interphalangeal 
joints; mild metatarsus primus varus and hallux valgus with small 
bunion; and, small posterior calcaneal spur, to his military 
service.  In fact, the VA examiner concluded that there was no 
evidence to indicate that the veteran was involved in any activity 
in his military career that would have resulted in his current 
foot problems.  Thus, the evidence of a nexus between active duty 
service and the veteran's right foot disabilities is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the veteran 
has not submitted or identified competent evidence to refute the 
above medical conclusion and as such the competent medical 
evidence is against any causal connection between current 
disability and service.  

Absent either competent evidence that the veteran's foot 
disability had its onset during service or that there is a causal 
nexus between the veteran's current right foot disabilities and 
service, the veteran is not entitled to service connection.  The 
Board has considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for right 
foot disabilities, to include mild degenerative disease of the 
right foot second through fifth proximal and distal 
interphalangeal joints; mild metatarsus primus varus and hallux 
valgus with small bunion; and, small posterior calcaneal spur.  As 
such, that doctrine is not applicable in the instant appeal and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for mild degenerative disease of the right foot 
second through fifth proximal and distal interphalangeal joints; 
mild metatarsus primus varus and hallux valgus with small bunion; 
small posterior calcaneal spur, claimed as right foot condition, 
is denied. 



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



